Citation Nr: 1803276	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 20, 1979 and from November, 25 1980 to June 12, 1985 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. 

The issues in the appeal, entitlement to a compensable evaluation for bilateral hearing loss and entitlement to service connection for sleep apnea, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims regarding entitlement to a compensable evaluation for bilateral hearing loss and entitlement to service connection for sleep apnea must be remanded for further development.

The Veteran's bilateral hearing loss is rated as noncompensable (0 percent) since May 31, 2006.

In August 2017, the Veteran was afforded a VA examination for his bilateral hearing loss disability. The results of the examination confirmed a noncompensable evaluation for the Veteran's bilateral hearing loss disability.

In an October 2017 hearing before the undersigned Veteran's Law Judge, the Veteran testified that he was unable to hear consistently during his August 2017 audiology examination because he was suffering from a sinus cold. See August 2017 Transcript. He stated that the examiner did not ask him about the cold and believes that the results of the examination are inconsistent due to his inability to hear properly during the session.

The Board finds that a VA examination is necessary to determine if the Veteran's hearing has worsened. The most recent audiology examination where the Veteran participated without a sinus cold was in July 2013. The Veteran should be afforded a new audiology examination considering his reports of a worsening in his hearing since 2013 and the potential of inaccurate results due to the Veteran's reported sinus cold.

II. Sleep apnea

The Veteran is currently not service connected for a sleep apnea disability. The record indicates that he was diagnosed with the condition in 2011. A private sleep study was conducted confirming the diagnosis. See July 2013 Medical Treatment Record Non-Governmental.

In an October 2017 hearing before the undersigned Veteran's Law Judge, the Veteran and his spouse testified that the Veteran would often times wake up in the middle of the night gasping for air. See August 2017 Transcript. The Veteran's spouse testified that she noticed that the Veteran would stop breathing during his sleep since 1979. She stated that the she has noticed the Veteran's sleep apnea symptoms have worsened since that time. She acknowledged that she and the Veteran were not financially well-off and he was not evaluated for the condition because of the costs associated with any treatments.

Additionally, a fellow service-member, SS, submitted a letter in support of the Veteran's sleep apnea claim. See October 2017 Hearing Related Document. SS endorsed that he personally observed an instance where the Veteran stopped breathing for a long time. He noted that he spoke with the Veteran's spouse and roommates numerous times about the Veteran's sleep symptoms over the years.

In July 2013, the Veteran was afforded a VA examination for his sleep apnea disability. The examiner confirmed a diagnosis of sleep apnea, but opined that the Veteran's sleep apnea "is unrelated to the trouble sleeping that the Veteran experienced while in the service. His weight has now increased significantly since discharge from the service. He did not have issues with breathing through the nose or other ENT related complaints, and did not complain of snoring at discharge." See July 2013 Disability Benefits Questionnaire.

In disability compensation claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but; (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet.App. 79 (2006); 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2017).

The testimony provided by the Veteran and his spouse, along with the statement by SS in support of the Veteran's sleep apnea claim, indicate the Veteran's sleep apnea disability may have its onset in-service, which is the 3rd element to consider when assessing the need for a medical examination in a disability compensation case resulted in remand. Id.

The Board finds that an addendum opinion is required to determine if the Veteran's current sleep apnea disability is associated with his service. Specifically, the evidence citing instances where the Veteran was noticed to have "stopped breathing" are new to the record and have not been evaluated by a medical professional. The Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). As such the Board requires an addendum opinion to address if the Veteran's sleep apnea, including the symptoms where he "stopped breathing" is etiologically related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner, KA, who conducted the previous examination in July 2013, or if she is unavailable, a new examiner who is qualified to give an addendum opinion on the Veteran's sleep apnea disability. If a new examination is conducted, the examiner must take a detailed history from the Veteran.

a. The examiner should specifically comment on whether the Veteran's reported breathing symptoms during sleep are related to or associated with his sleep apnea disability.

b. The examiner should specifically comment on whether the Veteran's reported and observed breathing symptoms place the onset of his sleep apnea during his active service.

c. The examiner should provide an addendum etiology opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea disability was incurred in or caused by his military service.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record, the Veteran's lay statements, and buddy/lay statements by his fellow service-member and spouse when necessary to support the conclusion reached. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2. Schedule the Veteran for a VA audiological examination to evaluate the severity of his service-connected bilateral hearing loss. 

3. Following completion of the above, readjudicate the Veteran's claims.  If the claims are not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow him or her an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




